UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7445



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CARLTON BASHFORD, a/k/a Anthony Brown, a/k/a
Carl Bashford, a/k/a Carlton Wallace, a/k/a
Tony Smith,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-91-332-A)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Carlton Bashford, Appellant Pro Se. Patricia Marie Haynes, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlton Bashford appeals the district court’s order denying

his motion to modify his sentence and his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2001).   We have reviewed the record and

the district court’s memorandum opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court insofar as it denied the motion to modify the sentence.   With

regard to the court’s denial of Bashford’s § 2255 motion, we deny

a certificate of appealability and dismiss the appeal.   See United

States v. Bashford, No. CR-91-332-A (E.D. Va. Aug. 27, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2